UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
JIAXING LEADOWN FASHION CO. LTD,      :
                                      :
                      Plaintiff,      :      21 Civ. 976 (VM)
                                      :
     - against -                      :          ORDER
                                      :
LYNN BRANDS, LLC, et al.,             :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     On June 7, 2021, the Court granted the request of Michael J.

Sheppeard (“Sheppeard”) and Howard D. Bader (“Bader”), then-counsel

for Defendants, to withdraw as counsel. Prior to this, on May 26,

2021, and consistent with the Court’s Individual Practices, Sheppeard

sent by email a premotion letter to Plaintiff’s attorney identifying

deficiencies with the Amended Complaint.

     Following the withdrawal of Sheppeard and Bader as counsel for

Defendants,   substitute   counsel   David   Edgar   Bamberger   (“Bamberger”)

filed a notice of appearance on behalf of Defendants on July 13, 2021.

     Bamberger is hereby directed to inform the Court as to whether

Defendants will rest on the premotion letter sent by Sheppeard on May

26, 2021, or whether Bamberger will be sending a new premotion letter

to Plaintiff’s attorney.



SO ORDERED.


Dated:    New York, New York
          15 July 2021
                                         ________________________
                                              VICTOR MARRERO
